Exhibit 12 M.D.C. HOLDINGS, INC. RATIO OF EARNINGS (LOSS) TO FIXED CHARGES Year Ended December 31, (Dollars in thousands) Earnings $ ) $ ) Fixed charges $ Earnings to fixed charges $ ) $ ) Earnings (Loss): Income before income taxes $ ) $ ) Add: fixed charges Less: capitalized interest ) Add: amortization of previously capitalized interest Total earnings $ ) $ ) Fixed Charges: Homebuilding and corporate interest expense (1) $ Mortgage lending interest expense Interest component of rent expense Capitalized interest Total fixed charges $ (1) Includes the amortization and expensing of debt expenses that were not capitalized during period In computing the ratio of earnings to fixed charges, fixed charges consist of homebuilding and corporate interest expense which includes the amortization and expensing of debt expenses that were not capitalized during period, mortgage lending interest expense, interest component of rent expense, and capitalized interest. Earnings are computed by adding fixed charges (except capitalized interest) and amortization of previously capitalized interest during the period to (loss) earnings before income taxes. For the years ended December 31, 2011 and 2010, the Company generated losses which exceeded fixed charges of $127.8 million and $80.7 million, respectively.
